Order insofar as appealed from unanimously reversed on the law with costs, motion granted in part, Labor Law § 240 (1) claim dismissed and cross motion denied. Memorandum: Plaintiff, an employee of third-party defendant, commenced this action to recover damages for injuries he sustained when he fell from the roof of a sandwich shop owned by defendants while he was cleaning the kitchen exhaust system with a high pressure washer. Supreme Court erred in granting that part of plaintiffs cross motion seeking partial summary judgment on the issue of liability on the Labor Law § 240 (1) claim and in denying that part of defendants’ motion for summary judgment dismissing that claim. Section 240 (1) does not apply to the work plaintiff was performing at the time of the accident (see, Joblon v Solow, 91 NY2d 457; Williams v Perkins Rest., 245 AD2d *6981128). (Appeals from Order of Supreme Court, Jefferson County, Gilbert, J. — Summary Judgment.) Present — Denman, P. J., Pine, Wisner, Balio and Fallon, JJ.